Citation Nr: 0907077	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating (TDIU) based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that in pertinent 
part, denied TDIU.

The Board remanded the case in December 2004 and in December 
2007.  The claims files have been transferred to the 
Nashville RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are mitral 
valve prolapse, rated 60 percent; sciatica, rated 40 percent; 
hiatal hernia with gastroesophageal reflux disease, rated 10 
percent; hemorrhoids, rated zero percent; right hydrocele, 
rated zero percent; additional hemorrhoids, rated zero 
percent; left quadriceps tendonitis, rated zero percent; 
chronic migraine/tension headaches, rated zero percent; and, 
right upper extremity psychogenic pain, rated zero percent; 
which combine to yield an 80 percent disability rating. 

2. The Veteran completed high school, but no other training; 
he last worked in November 1998.

3. The Veteran's service-connected disabilities do not render 
him unable to secure or maintain substantially gainful 
employment at any time during the appeal period.





CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, such notice was not provided prior to the initial 
unfavorable decision.  Thus, a timing error has occurred. 

For an increased-compensation claim (which possibly applies 
to a TDIU claim), § 5103(a) requires that VA notify the 
claimant that the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  If the 
diagnostic code under which a disability is rated contains 
criteria necessary for entitlement to a higher rating that 
would not be satisfied by simply demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide general notice of that requirement to the 
claimant.  

VA's notices should provide examples of the types of evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

As mentioned above, VA's duty to notify was not satisfied 
prior to the initial December 2001 unfavorable decision on 
the claim.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of December 2004 and March 2006 
notice letters sent to the claimant.  These letters informed 
the claimant of what evidence was required to substantiate 
the TDIU claim and of the claimant's and VA's respective 
duties for obtaining evidence.  Although the notices were not 
sent before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because the actions 
taken by VA after providing notice cured the timing error.  
The claimant has been afforded an opportunity to participate 
in his claim development and has been allowed time to 
respond.  VA has readjudicated the case by way of an SSOC 
issued in October 2008, after notice was provided.  For these 
reasons, it is not unfairly prejudicial to the claimant for 
the Board to adjudicate the claim.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
available records and has obtained a medical opinion 
addressing TDIU in accordance with the holding of Friscia v. 
Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work).  The claimant's 
incarceration precludes further examination or a hearing.  No 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

TDIU

The Veteran contends that service-connected disabilities 
prevent him from engaging in substantially gainful 
employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Age may not be considered as a factor regarding 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19 
(2008).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  Total ratings are authorized for any disability or 
combination of disabilities for which the schedule of rating 
disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of § 4.16 are met, or 
in pension cases, the requirements of 4.17 are met.  
38 C.F.R. § 3.340 (2008).  

At present, the Veteran's service-connected disabilities are 
rated 80 percent.  See September 2008-issued rating decision.  
Mitral valve prolapse is rated 60 percent disabling effective 
September 30, 2000, and the other service-connected 
disabilities combine to an 80 percent overall rating.  These 
include sciatica, rated 40 percent; hiatal hernia with 
gastroesophageal reflux disease, rated 10 percent; 
hemorrhoids, rated zero percent; right hydrocele, rated zero 
percent; additional hemorrhoids, rated zero percent; left 
quadriceps tendonitis, rated zero percent; chronic 
migraine/tension headaches, rated zero percent; and, right 
upper extremity psychogenic pain, rated zero percent.  The 
combined disability rating meets the schedular guidelines 
provided for consideration of a TDIU pursuant to § 4.16(a), 
as set forth above.

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

The recent, September 2008, VA medical opinion reflects that 
the reviewing physician is convinced that service-connected 
disabilities in themselves are not sufficiently severe to 
preclude performing the physical and mental tasks required of 
employment.  The Social Security Administration (SSA) records 
reflect that the Veteran is disabled for employment purposes; 
however, this is due to anxiety disorder, for which service 
connection is not in effect, and for back pain, for which 
service connection is in effect.  Because unemployability for 
SSA purposes is based partly on a non-service-connected 
anxiety disorder, the probative value of the SSA decision is 
greatly lessened.  

According to a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
March 2001, the Veteran completed high school, but no other 
training.  This fact, in itself, does not alter the 
conclusion that service-connected disabilities do not 
preclude employment.  According to the form, the Veteran last 
worked in 1998.  

Because the medical evidence reflects that the Veteran's 
service-connected disabilities do not preclude obtaining or 
retaining substantially gainful employment, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  TDIU is 
therefore denied.  


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


